At the conclusion of the trial in the court of common pleas, both defendants interposed a motion for a directed verdict, and the court sustained the motion of the defendant Dave Murdock and overruled the motion of the defendant Triangle Motor Company. Whereupon the issue of liability of the latter defendant was submitted to the jury, which returned a verdict in its favor. Plaintiff prosecutes an appeal from the order and judgment of the court, and on November 10, 1938, filed brief. No brief has been filed by the defendants in error and no excuse offered for failure to file same. The authorities cited in the brief reasonably sustain the allegations of error, and as stated in Osborne v. Osborne, 163 Okla. 273, 21 P.2d 1056, it is not the duty of this court to search the record to find some theory upon which to sustain the action of the trial court, but in such instance the cause will be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the order and judgment entered in favor of defendants and to grant a new trial.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, CORN, GIBSON, HURST, DAVISON, and DANNER, JJ., concur.